Citation Nr: 1104985	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  98-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leg cramps, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for joint pains of the 
shoulders and arms, and generalized body pain and weakness, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to February 
1972 and from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1998 and May 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  


FINDINGS OF FACT

1.  Current diagnoses of depression and somatization disorder are 
of record; the symptoms of leg cramps, and of joint pains of the 
shoulders and arms, and generalized body pain and weakness, are 
documented during the appeal period.

2.  The Veteran's service treatment records show complaints of 
leg cramps beginning in an April 1991 Report of Medical History 
(after his second period of active service), and reports of 
swollen or painful joints, leg cramps, painful shoulders,  and 
arthritis in an April 1994 Report of Medical History (during his 
Reserve service).

3.  Resolving all doubt, the competent evidence shows a 
relationship between the Veteran's leg cramps and his military 
service.

4.  Resolving all doubt, the competent evidence shows a 
relationship between the Veteran's joint pains of the shoulders 
and arms, and generalized body pain and weakness and his military 
service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for leg cramps, to 
include as due to undiagnosed illness, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2010).

2.  The criteria for service connection for joint pains of the 
shoulders and arms, and generalized body pain and weakness, to 
include as due to undiagnosed illness, have been met.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Service connection may be established for a Persian Gulf Veteran 
who exhibits objective indications of chronic disability 
resulting from undiagnosed illness that became manifest either 
during active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a) (1).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct 
service connection," there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Further, lay persons are competent to report objective signs of 
illness.  Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical indicators that are 
capable of independent verification.  To fulfill the requirement 
of chronicity, the illness must have persisted for a period of 
six months.  38 C.F.R. § 3.317(a) (2), (3).  Signs or symptoms 
that may be manifestations of undiagnosed illness include, but 
are not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) neuropsychological 
signs or symptoms; (8) signs or symptoms involving the 
respiratory system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs or 
symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For Persian Gulf War veterans, service connection may be granted 
for objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or more 
signs or symptoms, to include, but not limited to, fatigue; 
muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms involving 
the respiratory system; or sleep disturbances.  The chronic 
disability must have become manifest either during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011, and must not be attributed to 
any known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (b).

In an April 1991 Report of Medical History, on his return from 
Saudi Arabia, the Veteran checked the box marked "cramps in 
legs."  Similarly, in a December 1992 VA outpatient treatment 
record, the Veteran reported general body aches with tiredness.  
He continued to complain of these symptoms intermittently through 
October 1998; thereafter several other disabilities such as his 
service-connected diabetes mellitus and his heart disease appear 
to be the focus of the VA outpatient treatment records dated 
through February 2009.  The Board's review of the Veteran's 
assertions during this period reveals that they are credible lay 
evidence that he intermittently experienced these symptoms for a 
period of approximately seven years subsequent ot his service in 
Saudi Arabia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); 38 C.F.R. § 3.317(a) (2), (3).  

In a March 1994 private treatment record, the Veteran's private 
physician assessed the Veteran's complaints of arm and leg pain, 
and soreness in his muscles which did not respond to anti-
inflammatories, as intermittent joint pain of unknown etiology.  
Conversely, in a May 1995 VA inpatient record that noted the 
Veteran's complaints of laser-like pains and general body aches 
all over his body, the examining VA clinician concluded that the 
Veteran had somatoform disorder.  The September 1997 VA examiner 
also found that the Veteran's complaints of generalized 
arthralgia "all in my body" with feelings of weakened joints 
were likely manifestations of a somatization disorder, not any 
specific physical diagnosis.  

Partially because a diagnosis of somatization disorder was made 
in the mid-1990s, later VA examiners' opinions were predicated 
primarily on whether the Veteran's somatization disorder was 
related to service.  These opinions, made in July 2006, March 
2009, and April 2009, either concluded that the Veteran did not 
have somatoform disorder, or that it existed but was intertwined 
with the Veteran's depression, which had existed since his 
military service.  [Service connection for depression was granted 
in an October 2006 rating decision.]  

However, it is important to note that the Veteran did not 
complain of symptoms indicative of his current disabilities, to 
include diabetes mellitus and related conditions, or heart 
disease and the related conditions, until a few years after his 
service separation.  For the first four years he complained of 
leg cramps, and of generalized joint and extremity pain and 
weakness; none of the examining clinicians who treated the 
Veteran during that time found that his complaints were somatic 
or otherwise were manifestations of somatoform disorder, only 
that a musculoskeletal or neurologic origin of his complaints 
could not be found on a clinical examination.  This includes the 
Veteran's private physician who found in March 1994 that the 
Veteran's complaints had an unknown etiology.

The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by the 
medical evidence of record.  Smith v. Brown, 8 Vet. App. 546 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, it 
is also important to note that the regulations concerning 
undiagnosed illness were not published by VA until February 1995.  
See 60 Fed. Reg. 6665 (Feb. 3, 1995).  Thus, it is unclear 
whether the physicians examining the Veteran in 1995 and 1997 
considered undiagnosed illness as a potential cause of the 
Veteran's reported symptomatology, instead concluding that 
because the symptoms had no obvious clinical cause, the 
complaints were somatic.  For this reason, the Board finds that, 
although the May 1995 clinician and the September 1997 VA 
examiner concluded that the Veteran's symptoms were 
manifestations of somatoform disorder, their opinions are 
afforded less probative weight than that of the March 1994 
conclusion of the private practitioner.  At the very least, the 
evidence is in equipoise.

Resolving all reasonable doubt in favor of the Veteran, the 
relevant criteria for establishing that the Veteran's leg cramps, 
and joint pains of the shoulders and arms and generalized body 
pain and weakness, are manifestations of undiagnosed illness have 
been met.  Accordingly, service connection for these conditions 
is warranted.








ORDER

Service connection for leg cramps is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

Service connection for joint pains of the shoulders and arms, and 
generalized body pain and weakness, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


